DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-8, 16-17, 19, 23, 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al. (US 2011/0284699 A1).
In regards to claim 1, Cooper discloses, in figure 2, a vehicle power delivery assembly (Fig. 2) comprising: a mast (Fig. 1, 222) configured to couple with a vehicle (234) such that the mast projects from the vehicle (Par 0026); and a collection arm (236) configured to be coupled with the mast (Fig. 1, 222) in a location apart from the vehicle to engage an off-board source (220) of electric current that is off-board the vehicle while the vehicle moves along one or more routes (Par 0027-0028), wherein one or more of the mast (Fig. 1, 222) or the collection arm (236) is formed from at least one inductive support member that provides an integrated inductor (inductive power coupler 236) of the one or more of the mast or the collection arm through which at least some of the electric current that is received from the off-board source (220) of the electric current is filtered prior to being conducted to the vehicle (Par 0027-0029).
In regards to claim 2, Cooper discloses, in figure 2, the assembly of claim 1, wherein the at least one inductive support member (inductive power coupler 236) is integrated into a supporting structure of the one or more of the mast or the collection arm (Par 0027, inductive support member 236 is integrated to the collection arm).
In regards to claim 3, Cooper discloses, in figure 2, the assembly of claim 1, wherein the mast (Fig. 1, 222) is configured to be directly coupled with a bus bar (220) of a power delivery circuit of the vehicle (234; par 0026-0027).
In regards to claim 5, Cooper discloses, in figure 2, the assembly of claim 1, wherein the integrated inductor (inductive power coupler 236) provided by the at least one inductive support member is configured to filter one or more frequencies of the electric current as the electric current is conducted from the off-board source (220) to a power delivery circuit of the vehicle (234) without the electric current being conducted through another inductor that is outside of the mast and the collection arm (Par 0037).
In regards to claim 6, Cooper discloses, in figure 2, the assembly of claim 1, wherein the mast (Fig. 1, 222) is configured to be coupled with the vehicle such that the collection arm (236) is disposed above the vehicle to engage an overhead line as the off-board source (220) of the electric current (Par 0026).
In regards to claim 7, Cooper discloses, in figure 2, the assembly of claim 1, wherein the mast is configured to be coupled with the vehicle such that the collection arm is disposed below or to a lateral side (Par 0027; inductive power coupler 238 is disposed on a lateral side) of the vehicle (234) to engage a conductive rail (214) extending along the one or more routes (Par 0027).
In regards to claim 8, Cooper discloses, in figure 2, the assembly of claim 1, wherein the at least one inductive support member is formed from laminated structural magnetic steel (Par 0027).
In regards to claim 16, Cooper discloses, in figure 2, a trolley assembly (Fig. 2) comprising: one or more elongated, structural and inductive support members (inductive power coupler 236) configured to be coupled with each other and with a vehicle (234) to form a mast (Fig. 1, 222) that upwardly projects from the vehicle and to form a collection arm (236) configured to be coupled with the mast to engage an overhead line of an off-board power source (220; Par 0026) to receive electric current while the vehicle moves along one or more routes (Par 0027-0028), wherein the inductive support members are configured to inductively filter the electric current received from the overhead line prior to the electric current being conducted to a propulsion system of the vehicle (Par 0027-0029).
	In regards to claim 17, Cooper discloses, in figure 2, the trolley assembly of claim 16, wherein the one or more support members (236) are configured to be directly coupled with a bus bar (220) of a power delivery circuit of the vehicle (234; par 0026-0027).
	In regards to claim 19, Cooper discloses, in figure 2, the trolley assembly of claim 16, wherein the one or more support members are formed from laminated structural magnetic steel (Par 0027).
	In regards to claim 23, Cooper discloses, in figure 2, a vehicle power delivery assembly (Fig. 2) comprising: a collection arm (236) configured to engage an off-board source (220) of electric current that is off-board a vehicle (234) while the vehicle moves along one or more routes (Par 0026-0028); and an inductive support structure (inductive power coupler 236) configured to be coupled with the vehicle (234) such that the inductive support structure projects from the vehicle (Par 0026-0028), the inductive support structure both mechanically supporting the collection arm (236) above the vehicle (234) and providing an inductor (Par 0027) along a conductive pathway of the electric current from the collection arm to a propulsion system of the vehicle (Par 0027-0028).
	In regards to claim 25, Cooper discloses, in figure 2, the assembly of claim 23, wherein the inductive support structure (inductive power coupler 236) is configured to filter one or more frequencies of the electric current as the electric current is conducted from the off-board source (220) to the propulsion system of the vehicle (234) without the electric current being conducted through another inductor that is outside of the inductive support structure (Par 0037).
Allowable Subject Matter
Claims 4, 9-15, 18, 20-22, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kumar et al. (US 2014/0012446 A1) is considered pertinent art shown in Fig. 1.
El-barbari et al. (US 2017/0174087 A1) is considered pertinent art shown in Fig. 2.
Alakula et al. (US 2021/0114473 A1) is considered pertinent art shown in Fig. 2. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX WONG LAM whose telephone number is (571)272-3409. The examiner can normally be reached Mon-Fri 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln D. Donovan can be reached on (571)-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEX W LAM/Examiner, Art Unit 2842                                                                                                                                                                                                        /LINCOLN D DONOVAN/Supervisory Patent Examiner, Art Unit 2842